Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowse et al. (hereafter Rowse)(US PgPub 2006/0052055).
Regarding claim 1, Rowse discloses a wireless communication device configured to wirelessly communicate with a card external to the wireless communication device (see Title and Figures 1-2), the wireless communication device comprising: a signal generating circuit configured to, generate a power signal associated with supplying a first power to the card, generate first communication signals associated with wirelessly communicating with the card based on the first power (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a first power to a tag), and generate a second communication signal associated with wirelessly communicating with the card based on a second power supplied to the card, the second power being wirelessly supplied to the card via the first communication signals or the second communication signal (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a second power to the tag); and a detecting circuit configured to detect a response signal received wirelessly from the card, in response to the first communication signals or the second communication signal being wirelessly output to the card (Figures 1-2 and Paragraphs 0019, 0020, 0023 and 0057 where the reader detects response signals based on the first or second transmitted signals).
Regarding claim 2, Rowse discloses wherein the wireless communication device is configured to,
output the first communication signals after the power signal is output, and output the second communication signal after the first communication signals are output (Paragraphs 0019, 0020, 0023 and 0057 where first and second signals are after the first and second power signals are generated).

Regarding claim 4, Rowse discloses wherein the modulation index of the second communication signal is “0” (Figure 3 and Paragraphs 0071 and 0073).
Regarding claim 5, Rowse discloses wherein the wireless communication device outputs the power signal for a guard interval such that a time length of the guard interval is a time to supply the card with the first power for the wireless communication device to communicate with the card while the first communication signals are output (Figures 3 and Paragraphs 0105-0122). 
Regarding claim 6, Rowse discloses wherein the first communication signals include transmitting signals for transmitting information to the card and receiving signals for receiving the response signal from the card (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a first power to a tag).
Regarding claim 7, Rowse discloses wherein the signal generating circuit is configured to generate the first communication signals such that a time length of a reception interval where one of the receiving signals is output is a minimum time length for the detecting circuit to detect the response signal when the response signal is output from the card within the reception interval (Figures 1-2 and Paragraphs 0019, 0020, 0023 and 0057 where the reader detects response signals based on the first or second transmitted signals).
Regarding claim 8, Rowse discloses wherein the signal generating circuit generates the first communication signals and the second communication signal such that the second power is supplied to 
Regarding claim 9, Rowse discloses a wireless communication device configured to wirelessly communicate with a card external to the wireless communication device (see Title and Figures 1-2), the wireless communication device comprising: a signal generating circuit configured to, generate a power signal associated with supplying a power to the card, generate first communication signals associated with wirelessly communicating with the card based on the power (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a first power to a tag), and generate a second communication signal associated with wirelessly communicating with the card such that the second communication signal has a same waveform as the power signal (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a second power to the tag.  The second signal is generated based on a waveform of the power signal); and a detecting circuit configured to detect a response signal received wirelessly from the card, in response to output of one or more of the first communication signals and the second communication signal, wherein the power signal, the first communication signals and the second communication signal are wirelessly output sequentially from the wireless communication device to the card external thereto (Figure 2 and Paragraphs 0019, 0020, 0023, 0057 and 0105-0121 where the power signals and encoded signals are sequentially transmitted).
Regarding claim 10, Rowse discloses wherein the signal generating circuit generates the second communication signal based on a modulation index, the modulation index of the second communication signal being “0” (Figure 3 and Paragraphs 0071 and 0073).

Regarding claim 12, Rowse discloses wherein the signal generating circuit generates the first communication signals based on a modulation index such that the modulation index of an (n)th one of the first communication signals is smaller than the modulation index of an (n+1)th one of the first communication signals, wherein n is a natural number (Figure 3 and Paragraphs 0071 and 0073).
Regarding claim 13, Rowse discloses wherein the signal generating circuit generates the first communication signals such that the first communication signals include transmitting signals for transmitting information to the card and receiving signals for receiving the response signal from the card (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a first power to a tag).
Regarding claim 14, Rowse discloses wherein the signal generating circuit generates the second communication signal such that the second communication signal has a same waveform as a last one of the receiving signals output by the wireless communication device (Paragraphs 0019, 0020, 0023 and 0057 where multifunctional phone acting as a reader provides a signal based on a second power to the tag.  The second signal is generated based on a waveform of the power signal).
Regarding claim 15, Rowse discloses wherein the detecting circuit detects the response signal received from the card in response to one of the transmitting signals included in the first communication signals output thereto or the second communication signal output thereto corresponding to a type of the card (Figures 1-2 and Paragraphs 0019, 0020, 0023 and 0057 where the reader detects response signals based on the first or second transmitted signals).
Regarding claim 16, Rowse discloses wherein a wireless communication device configured to wirelessly communicate with a card external to the wireless communication device (see Title and 
Regarding claim 17, Rowse discloses wherein the wireless communication device is configured to sequentially output different ones of the communication signals until the detecting circuit detects the card such that all of the communication signals are output in a case where the detecting circuit does not detect the card (Figure 3 and Paragraphs 0019, 0020, 0023 and 0057).
Regarding claim 18, Rowse discloses wherein the signal generating circuit generates the communication signals based on modulation indexes such that one of the modulation indexes corresponding to at least one of the communication signals is “0” (Figure 3 and Paragraphs 0071 and 0073).
Regarding claim 19, Rowse discloses wherein the signal generating circuit generates the communication signals based on modulation indexes such that one of the modulation indexes corresponding to a last one of the communication signals output by the wireless communication device is “1” (Figure 3 and Paragraphs 0071 and 0073).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687